Exhibit 10.2

 

 

 

Published CUSIP Numbers:

Deal: 54865PAJ4

364-Day Revolver: 54865PAK1

364-DAY CREDIT AGREEMENT

Dated as of September 10, 2018

among

 

LOGO [g620916g03p72.jpg]

LOWE’S COMPANIES, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent,

CITIBANK, N.A.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, U.S.

BANK NATIONAL ASSOCIATION,

CITIBANK, N.A.,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01  

Defined Terms

     1   1.02  

Other Interpretive Provisions

     20   1.03  

Accounting Terms

     21   1.04  

Rounding

     21   1.05  

Exchange Rates; Currency Equivalents

     21   1.06  

Additional Alternative Currencies

     22   1.07  

Change of Currency

     22   1.08  

Times of Day

     23   ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01  

Loans

     23   2.02  

Borrowings, Conversions and Continuations of Loans

     23   2.03  

Prepayments

     25   2.04  

Termination or Reduction of Commitments

     25   2.05  

Repayment of Loans

     26   2.06  

Interest

     26   2.07  

Fees

     27   2.08  

Computation of Interest and Fees

     27   2.09  

Evidence of Debt

     27   2.10  

Payments Generally; Administrative Agent’s Clawback

     28   2.11  

Sharing of Payments by Lenders

     29   2.12  

Defaulting Lenders

     30   ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01  

Taxes

     31   3.02  

Illegality

     35   3.03  

Inability to Determine Rates

     36   3.04  

Increased Costs; Reserves on Eurocurrency Rate Loans

     38   3.05  

Compensation for Losses

     39   3.06  

Mitigation Obligations; Replacement of Lenders

     39   3.07  

Survival

     40   ARTICLE IV.

 

CONDITIONS PRECEDENT TO EFFECTIVENESS

 

4.01  

Conditions of Effectiveness

     40   4.02  

Conditions to all Borrowings

     41  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

5.01  

Existence, Qualification and Power

     42   5.02  

Authorization; No Contravention

     42   5.03  

Governmental Authorization; Other Consents

     42   5.04  

Binding Effect

     42   5.05  

Financial Statements; No Material Adverse Effect

     43   5.06  

Litigation

     43   5.07  

No Default

     43   5.08  

Ownership of Property; Liens

     43   5.09  

Beneficial Ownership

     43   5.10  

Taxes

     43   5.11  

ERISA Compliance

     43   5.12  

Margin Regulations; Investment Company Act

     44   5.13  

Disclosure

     44   5.14  

Compliance with Laws

     44   5.15  

Senior Debt Designation

     45   5.16  

OFAC

     45   5.17  

Not an EEA Financial Institution

     45   5.18  

Anti-Corruption Laws

     45   ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

6.01  

Financial Statements

     45   6.02  

Certificates; Other Information

     46   6.03  

Notices

     47   6.04  

Payment of Taxes

     47   6.05  

Preservation of Existence, Etc

     48   6.06  

Maintenance of Properties

     48   6.07  

Maintenance of Insurance

     48   6.08  

Compliance with Laws

     48   6.09  

Inspection Rights

     48   6.10  

Use of Proceeds

     48   6.11  

Anti-Corruption Laws

     48   ARTICLE VII.

 

NEGATIVE COVENANTS

 

7.01  

Liens

     49   7.02  

Anti-Corruption Laws

     50   7.03  

Indebtedness

     50   7.04  

Fundamental Changes

     51   7.05  

Transactions with Affiliates

     51   7.06  

Use of Proceeds

     51  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   7.07  

Ratio of Consolidated Adjusted Funded Debt to Consolidated EBITDAR

     51   7.08  

Sanctions

     51   ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01  

Events of Default

     52   8.02  

Remedies Upon Event of Default

     53   8.03  

Application of Funds

     53   ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

9.01  

Appointment and Authority

     54   9.02  

Rights as a Lender

     54   9.03  

Exculpatory Provisions

     55   9.04  

Reliance by Administrative Agent

     55   9.05  

Delegation of Duties

     56   9.06  

Resignation of Administrative Agent

     56   9.07  

Non-Reliance on Administrative Agent and Other Lenders

     56   9.08  

No Other Duties, Etc

     57   9.09  

Administrative Agent May File Proofs of Claim

     57   9.10  

No Lender is an Employee Benefit Plan

     57   ARTICLE X.

 

MISCELLANEOUS

 

10.01  

Amendments, Etc

     59   10.02  

Notices; Effectiveness; Electronic Communication

     60   10.03  

No Waiver; Cumulative Remedies; Enforcement

     62   10.04  

Expenses; Indemnity; Damage Waiver

     62   10.05  

Payments Set Aside

     64   10.06  

Successors and Assigns

     64   10.07  

Treatment of Certain Information; Confidentiality

     68   10.08  

Right of Setoff

     68   10.09  

Interest Rate Limitation

     69   10.10  

Counterparts; Integration; Effectiveness

     69   10.11  

Survival of Representations and Warranties

     69   10.12  

Severability

     69   10.13  

Replacement of Lenders

     70   10.14  

Governing Law; Jurisdiction; Etc

     70   10.15  

Waiver of Jury Trial

     71   10.16  

No Advisory or Fiduciary Responsibility

     71   10.17  

Electronic Execution of Assignments and Certain Other Documents

     72   10.18  

USA PATRIOT Act Notice

     72   10.19  

No Lenders Will Be “Public Side” Lenders

     72  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   10.20  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     73   10.21  

Judgment Currency

     73  

SIGNATURES

     S-1  

 

SCHEDULES 2.01    Commitments and Applicable Percentages 7.03    Existing
Subsidiary Indebtedness 10.02    Administrative Agent’s Office; Certain
Addresses for Notices EXHIBITS        Form of A    Loan Notice B    Note C   
Compliance Certificate D    Assignment and Assumption E    Opinion F    U.S. Tax
Compliance Certificates



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

THIS 364-DAY CREDIT AGREEMENT, dated as of September 10, 2018 (this
“Agreement”), is made by and among LOWE’S COMPANIES, INC., a North Carolina
corporation (the “Borrower”), BANK OF AMERICA, N.A., as Administrative Agent,
U.S. BANK NATIONAL ASSOCIATION, in its capacity as Syndication Agent, CITIBANK,
N.A., GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in their capacity as Co-Documentation Agents, and each
financial institution executing and delivering a signature page hereto and each
financial institution which may hereafter execute and deliver an instrument of
assignment with respect to this Agreement pursuant to Section 10.06 (hereinafter
such financial institutions may be referred to individually as a “Lender” or
collectively as the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders provide a 364-day revolving
credit facility in an original amount of up to $250,000,000, and the Lenders are
willing to do so on the terms and conditions set forth herein.

NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent hereby
agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.



--------------------------------------------------------------------------------

“Alternative Currency” means each of the following currencies: Euro, Sterling,
and Canadian Dollars, together with each other currency (other than Dollars)
that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. If the commitment of each Lender to make Loans have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Facility

Fee

   

Eurocurrency

Rate

   

Base Rate
Loans

  1   A+ / A1 or better     0.030%       0.720%       0.000%   2   A / A2    
0.040%       0.835%       0.000%   3   A- / A3     0.060%       0.940%      
0.000%   4   BBB+ / Baa1     0.080%       1.045%       0.045%   5  
BBB / Baa2 or worse     0.100%       1.15%       0.15%  

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (with the
Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest), (a) if the respective Debt Ratings issued by
the foregoing rating agencies differ by one level, then the Pricing Level for
the higher of such Debt Ratings shall apply; (b) if there is a split in Debt
Ratings of more than one level, then the Pricing Level that is one level lower
than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level of such Debt Rating shall
apply; and (d) if the Borrower does not have any Debt Rating, Pricing Level 5
shall apply.

Initially, the Applicable Rate shall be based on the Borrower’s Debt Rating on
the Closing Date. Thereafter, each change in the Applicable Rate resulting from
a publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), U.S. Bank National Association, Citibank, N.A., Goldman Sachs Bank
USA, JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC, each in its
capacity as joint lead arranger and joint bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date (without duplication), (a) in
respect of any capital or financing lease of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, (b) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital or financing
lease and (c) in respect of any Securitization Transaction, the outstanding
principal amount of such financing, after taking into account reserve accounts
and making appropriate adjustments, determined by the Administrative Agent in
its reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended February 2, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Termination Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” (c) the Eurocurrency Rate plus 1.00% and (d) 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs

 

3



--------------------------------------------------------------------------------

and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

4



--------------------------------------------------------------------------------

“Canadian Dollar” and “C$” mean the lawful currency of Canada.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of the Borrower or its Subsidiaries, including but not limited to the
Lowe’s Companies, Inc. 401K Plan, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

5



--------------------------------------------------------------------------------

“Consolidated Adjusted Funded Debt” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
total amount of Consolidated Funded Debt, plus (b) the Debt Equivalent of
Operating Leases.

“Consolidated EBITDAR” means, for any Measurement Period, with respect to the
Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Net Income for such Measurement Period plus, to the extent
deducted in determining such Consolidated Net Income, the sum of (i) income tax
provision, (ii) interest net, (iii) depreciation, (iv) amortization, (v) any
extraordinary, non-recurring or unusual non-cash charges or losses of the
Borrower and its Subsidiaries incurred or charged in such Measurement Period,
(vi) non-cash charges of the Borrower and its Subsidiaries incurred or charged
in such Measurement Period, (vii) non-cash losses arising from the sale of
assets other than in the ordinary course of business of the Borrower and its
Subsidiaries incurred or charged in such Measurement Period, (viii) any actual
transaction expenses or related costs paid in cash in such Measurement Period in
connection with (1) permitted acquisitions or investments and (2) store closings
so long as the Borrower provides the Administrative Agent with a detailed
summary of such actual costs and expenses within 120 days of closing such
acquisition, investment, or store closing, (ix) any extraordinary, non-recurring
or unusual cash charges or losses of the Borrower or its Subsidiaries incurred
during such Measurement Period, (x) any cash losses arising from the sale of
assets other than in the ordinary course of business, (xi) stock based
compensation expense (applied consistently with the application set forth in the
Audited Financial Statements), (xii) rental payments made or required to be made
during such Measurement Period, and (xiii) cash and non-cash charges or losses
associated with extinguishment of Indebtedness or other non-recurring financing
activity of the Borrower or any of its Subsidiaries in such Measurement Period
and (b) minus, to the extent included in calculating such Consolidated Net
Income, (i) all extraordinary, non-recurring or unusual non-cash income or gains
and (ii) non-cash gains arising from the sale of assets other than in the
ordinary course of business increasing Consolidated Net Income (in each case of
or by the Borrower and its Subsidiaries for such Measurement Period).

For the purpose of calculating Consolidated EBITDAR for any Measurement Period,
if during such period the Borrower or any Subsidiary shall have made an
acquisition, investment or a Disposition permitted hereunder, Consolidated
EBITDAR for such period shall be calculated after giving pro forma effect
thereto as if such acquisition, investment or Disposition, as the case may be,
occurred on the first day of such period.

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations to
reimburse amounts paid under standby letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar instruments (for the avoidance of
doubt, excluding commercial letters of credit and commitments related to certain
marketing and information technology programs and purchases of merchandise
inventory (as set forth in the financial statements of the Borrower and its
Subsidiaries)), (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital or financing
leases, Synthetic Lease Obligations and Securitization Transactions, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income, in accordance with GAAP,
of the Borrower and its Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.

“Consolidated Total Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the total assets of the
Borrower and its Subsidiaries as set forth or reflected on the most recent
consolidated balance sheet of the Borrower and its Subsidiaries, prepared in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Equivalent of Operating Leases” means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, the higher of
(a) the product of (i) rental payments made or required to be made for the four
consecutive fiscal quarters of the Borrower ending on such date multiplied by
(ii) six (6) and (b) GAAP Operating Lease Liability. For purposes of this
definition “GAAP Operating Lease Liability” means the operating lease liability
on the balance sheet in accordance with GAAP and FASB accounting standards (ASC
842) then in effect as of the last date on each fiscal quarter end of the
Borrower.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, when used with respect to Obligations other than
Eurocurrency Rate Loans, an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum;.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) perform any of its
funding obligations hereunder, including in respect of its Loans, within one
Business Day of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements generally

 

7



--------------------------------------------------------------------------------

in which it commits to extend credit, (c) has failed, within one Business Day
after request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any
comprehensive Sanction (as of the date hereof, and subject to change, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Disposition” or “Dispose” means the sale, transfer, license, liquidation, lease
or other disposition (including any sale and leaseback transaction) of any
property, long lived asset, or line of business by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
provided that “Disposition” shall not include any Dispositions relating to
activities under the Borrower’s credit card program.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent or in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan or Multiemployer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
(or an event or circumstance that could reasonably be expected to cause the PBGC
to institute proceedings under Title IV of ERISA) to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a)    With respect to any Borrowing:

(i)    denominated in a LIBOR Quoted Currency, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

9



--------------------------------------------------------------------------------

(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period; and

(iii)    denominated in any other Non-LIBOR Quoted Currency, the rate per annum
as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.06(a);

(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c)    if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any applicable
intergovernmental agreements.

 

10



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means the collective reference to (a) that certain fee letter
agreement, dated July 20, 2018, among the Borrower, Bank of America and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and (b) that certain fee letter
agreement dated as of July 20, 2018, among the Borrower and U.S. Bank.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount

 

11



--------------------------------------------------------------------------------

equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under standby
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    capital or financing leases and Synthetic Lease Obligations;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital or financing lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

12



--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December commencing on the first such date to occur after
the Closing Date and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice, or
such other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.

 

13



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period (“LIBOR”), as published on the
applicable Bloomberg screen page or other applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning assigned to such term in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, the Fee Letters, any Extension
Amendment and any other agreement, instrument or document designated by its
terms as a “Loan Document”.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Market Disruption” has the meaning specified in Section 1.06(d).

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon any of (a) the financial
condition, operations, business or properties of the Borrower and its
Subsidiaries taken as a whole; (b) the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents or the ability of the Borrower to
perform its obligations under any Loan Document; or (c) the legality, validity,
or enforceability of any Loan Document.

 

14



--------------------------------------------------------------------------------

“Maturity Date” means the Termination Date or, if the Loans have been converted
to a term loan pursuant to Section 2.05, the date that is the first anniversary
of the Termination Date; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means a period of four consecutive fiscal quarters of the
Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.01 and (b) has been approved
by the Required Lenders (and, in the case of amendments that require the
approval of all or all affected Lenders of a particular class, Lenders with a
majority of the loans and commitments in such class).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan Related Credit Arrangement, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

15



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar Taxes arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).

“Outstanding Amount” means the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

16



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rate Determination Date” means two Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Recipient” means the Administrative Agent and any Lender.

“Register” has the meaning specified in Section 10.06(c).

“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Swap Contract” means a Swap Contract which is entered into or
maintained by the Borrower or any of its Subsidiaries with a Lender or an
Affiliate of a Lender.

“Related Treasury Management Arrangement” means an arrangement for the delivery
of treasury management services to or for the benefit of the Borrower or any of
its Subsidiaries which is entered into or maintained with a Lender or Affiliate
of a Lender and which is not prohibited by the express terms of the Loan
Documents.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the notice requirement under
Section 4043(a) of ERISA has been waived by regulation.

“Request for Borrowing” means, with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Outstanding Amount; provided that the Commitment
of, and the portion of the Outstanding Amount held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

17



--------------------------------------------------------------------------------

“Responsible Officer” means any of the Chief Executive Officer, President, Chief
Operating Officer, Chief Financial Officer, Executive Vice President, Senior
Vice President, Vice President (including without limitation Vice President
Tax), General Counsel, Secretary, Chief Compliance Officer, Chief Accounting
Officer, Treasurer or Assistant Treasurer of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the Borrower so designated by any of the foregoing officers in a notice to
the Administrative Agent or any other officer or employee of the Borrower
designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

“Revaluation Date” means (a) each date of a Borrowing of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (b) each date of a continuation of
a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanction(s)” means any published international economic sanction administered
or enforced by the United States Government (including without limitation,
OFAC), the U.S. Department of State, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority, applicable to the respective
Lenders or the Borrower.

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 3.03(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such

 

18



--------------------------------------------------------------------------------

currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

19



--------------------------------------------------------------------------------

“Termination Date” means September 9, 2019.

“Threshold Amount” means $200,000,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“U.S. Bank” means U.S. Bank National Association and its successors.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

20



--------------------------------------------------------------------------------

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements (except
for changes concurred in by the Borrower’s independent public accountants or
otherwise required by a change in GAAP). Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Any amendment of this Agreement or any other Loan
Document, at any time, solely in connection with and covering only such change
in GAAP shall be effected without, in connection therewith, (a) the Borrower
being obligated to pay any fee, (b) any increase in the Applicable Rate or
(c) any other increase in the consideration then payable by the Borrower
pursuant to this Agreement or any other Loan Document.

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Exchange Rates; Currency Equivalents. (a) The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Borrowings and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

 

21



--------------------------------------------------------------------------------

(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06    Additional Alternative Currencies. (a) The Borrower may from time to
time request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders.

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Borrowing (or such
other time or date as may be agreed by the Administrative Agent in its sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof. Each
Lender shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans in such requested currency.

(c)    Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Borrower and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Borrower.

(d)    Market Disruption. If, after the designation by the Administrative Agent
of any currency as an Alternative Currency, in the reasonable opinion of the
Borrower, the Required Lenders or the Administrative Agent, (x) there shall
occur any change in national or international financial, political or economic
conditions or currency exchange rates or currency control or other exchange
regulations are imposed in the country which issues such currency with the
result that it shall be impractical for any Borrowing to be denominated in such
currency or different types of such currency are introduced, (y) such currency
is no longer readily available or freely traded or (z) a Dollar Equivalent of
such currency is not readily calculable (any such event a “Market Disruption”),
the Borrower, the Required Lenders or the Administrative Agent, as applicable,
shall promptly notify the Lenders, the Administrative Agent and the Borrower,
and such currency shall no longer be an Alternative Currency until such time as
the Administrative Agent agrees to reinstate such currency as an Alternative
Currency, and all payments to be made by the Borrower hereunder in such currency
shall instead be made when due in Dollars in an amount equal to the Dollar
Equivalent (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations. For purposes of
this Section 1.06(d), the commencement of the third stage of the European
Economic and Monetary Union shall not constitute the imposition of currency
control or exchange regulations.

1.07    Change of Currency.

(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any

 

22



--------------------------------------------------------------------------------

such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans in Dollars or in one or more Alternative
Currencies (each such loan, a “Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Outstanding Amount
shall not exceed the Aggregate Commitments and (ii) the aggregate Outstanding
Amount of the Loans of any Lender shall not exceed such Lender’s Commitment.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.03, and reborrow under this Section 2.01. Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00

 

23



--------------------------------------------------------------------------------

a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period (other than an Interest Period of one, two, three or six months
in duration) has been consented to by all the Lenders. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $10,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Loan Notice
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Loans to be borrowed. If the Borrower fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars. If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Borrowing, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

24



--------------------------------------------------------------------------------

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03    Prepayments.

(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.12, each such prepayment shall be applied to the Loans of the
Lenders ratably in accordance with their respective Commitments.

(b)    If for any reason the Outstanding Amount at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans in an
aggregate amount equal to such excess.

2.04    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent

 

25



--------------------------------------------------------------------------------

not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (b) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, and (c) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount would exceed the Aggregate Commitments. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments. Any reduction of the Aggregate
Commitments shall be applied ratably to the Commitments of the Lenders. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.05    Repayment of Loans. The Borrower shall, subject to the next succeeding
sentence, repay to the Lenders on the Termination Date the aggregate principal
amount of Loans outstanding on such date. The Borrower may, upon not less than
five Business Days’ notice to the Administrative Agent, elect (the “Term Loan
Election”) to convert all of the Loans outstanding on the Termination Date in
effect at such time into a term loan which the Borrower shall repay in full
ratably to the Lenders on the Maturity Date; provided that the Term Loan
Election may not be exercised unless (a) the representations and warranties made
in Article V are true and correct on the date of notice of the Term Loan
Election and on the date on which the Term Loan Election is to be effected,
(b) no Event of Default shall have occurred or be continuing on the date of
notice of the Term Loan Election and on the date on which the Term Loan Election
is to be effected and (c) the Borrower shall have paid to the Administrative
Agent, for the ratable account of the Lenders, a fee equal to 0.50% of the
outstanding principal amount of the Loans to be so converted. All Loans
converted into a term loan pursuant to this Section 2.05 shall continue to
constitute Loans except that the Borrower may not reborrow pursuant to
Section 2.01 after all or any portion of such Loans have been prepaid pursuant
to Section 2.03.

2.06    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

26



--------------------------------------------------------------------------------

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.07    Fees.

(a)    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee (the “Facility Fee”) equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Loans), regardless of usage,
subject to adjustment as provided in Section 2.12. The Facility Fee shall accrue
at all times during the Availability Period (and thereafter so long as any Loans
remain outstanding), including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing on the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). The Facility Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)    Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.08    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.09    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be

 

27



--------------------------------------------------------------------------------

conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

2.10    Payments Generally; Administrative Agent’s Clawback.

(a)    General. Except as otherwise set forth in Section 3.01, all payments to
be made by the Borrower shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing of Eurocurrency Rate Loans or Base Rate
Loans, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees

 

28



--------------------------------------------------------------------------------

customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest to the extent returned on the same Business Day and thereafter
at the Federal Funds Rate.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

 

29



--------------------------------------------------------------------------------

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.12    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released pro
rata in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

30



--------------------------------------------------------------------------------

(iii)    Certain Fees. That Defaulting Lender shall be entitled to receive any
facility fee pursuant to Section 2.07(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the Outstanding Amount of the
Loans funded by it.

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or Borrower,
as applicable) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or the Borrower, then the Administrative
Agent or the Borrower shall be entitled to make such deduction or withholding,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

31



--------------------------------------------------------------------------------

(iii)    If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.

(c)    Indemnification by the Borrower. (i) The Borrower shall indemnify each
Recipient, and shall make payment in respect thereof within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after written demand therefor,
for any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
clause (ii).

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the

 

32



--------------------------------------------------------------------------------

case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

  (e)

Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(II)    executed originals of IRS Form W-8ECI (or any successor form);

 

33



--------------------------------------------------------------------------------

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable (or any successor form); or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For avoidance of doubt,
solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. To the extent that the relevant
documentation provided pursuant to this Section 3.01(e)(ii)(D) is rendered
obsolete or inaccurate in any material respect as a result of changes in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by Laws, deliver to the Borrower and the Administrative Agent
revised and/or updated documentation sufficient for the Borrower and the
Administrative Agent to confirm such Lender’s compliance with its respective
obligations under FATCA.

 

34



--------------------------------------------------------------------------------

(iii)    Each Lender shall promptly (A) update any previously delivered form or
certification that expires or becomes obsolete or inaccurate in any respect or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for Taxes from
amounts payable to such Lender.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to the Borrower or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base

 

35



--------------------------------------------------------------------------------

Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03    Inability to Determine Rates.

(a)    Temporary Inability.

(i)    Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (A) the Administrative Agent determines that (1) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(2) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a)(i)(A) above, “Impacted Loans”), or (B) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(ii)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (A) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i)(A) of this Section, (B) the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (C) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

36



--------------------------------------------------------------------------------

(b)    Non-Temporary Inability.

(i)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Borrower) that the Borrower or the
Required Lenders (as applicable) have determined, that:

(A)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(B)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(C)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(ii)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (b)(i)(A) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

(iii)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

 

37



--------------------------------------------------------------------------------

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)
hereof);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section, together with reasonable supporting calculations, and containing an
officer’s certification that such costs have not been imposed on the Borrower
disproportionately from other similarly situated borrowers under comparable
credit facilities, and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or

 

38



--------------------------------------------------------------------------------

including Eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least 10 days prior notice (with a copy to the Administrative Agent)
of such additional interest from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable 10 days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c)    any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any Loan
to the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Borrowing in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need

 

39



--------------------------------------------------------------------------------

for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS

4.01    Conditions of Effectiveness. This Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 10.01):

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so is not reasonably likely to have a Material
Adverse Effect;

(v)    a favorable opinion of Moore & Van Allen, PLLC, counsel to the Borrower,
addressed to the Administrative Agent and each Lender in the form of Exhibit E;

(vi)    a certificate of a Responsible Officer either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by and the validity against the Borrower of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

 

40



--------------------------------------------------------------------------------

(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the current Debt Ratings;

(viii)    (A) upon the reasonable request of any Lender made at least ten days
prior to the Closing Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least five days prior to the Closing Date; and

            (B)    at least five days prior to the Closing Date, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver a Beneficial Ownership Certification; and

(ix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b)    Any and all fees required to be paid on or before the Closing Date shall
have been paid.

(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Borrowings. The obligation of each Lender to honor any
Request for Borrowing (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurocurrency Rate Loans) is
subject to the following conditions precedent:

(a)    The representations and warranties of the Borrower contained in Article V
(other than in Sections 5.05(c), 5.06, 5.10, 5.11 and 5.14) or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to include the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

41



--------------------------------------------------------------------------------

(b)    No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.

(c)    The Administrative Agent shall have received a Request for Borrowing in
accordance with the requirements hereof.

(d)    In the case of a Borrowing to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Required
Lenders would make it impracticable for such Borrowing to be denominated in the
relevant Alternative Currency.

Each Request for Borrowing (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power. The Borrower (a) is duly organized,
validly existing and in good standing under the laws of North Carolina, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under this
Agreement, and (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, except, in each case referred to in clause (b)(i), or (c), to the
extent that failure to do so is not reasonably likely to have a Material Adverse
Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower of this Agreement, the Notes and the other Loan Documents
(i) are within Borrower’s corporate powers, (ii) have been duly authorized by
all necessary corporate action, or (iii) do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or bylaws of Borrower, or of any agreement,
judgment, injunction, order, decree or other instrument binding upon Borrower or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by the Borrower of this
Agreement.

5.04    Binding Effect. This Agreement has been duly executed and delivered by
the Borrower. This Agreement constitutes, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms;
provided that the enforceability hereof is subject to general principles of
equity and to bankruptcy, insolvency and similar laws affecting the enforcement
of creditors’ rights generally.

 

42



--------------------------------------------------------------------------------

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated May 4, 2018 and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
is reasonably likely to have a Material Adverse Effect.

5.06    Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of the Borrower, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries that (a) purport to call into question the validity or
enforceability of this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
are reasonably likely to have a Material Adverse Effect.

5.07    No Default. (a) Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligations that, either individually
or in the aggregate, are reasonably likely to have a Material Adverse Effect.

(b)    No Default has occurred and is continuing under this Agreement.

5.08    Ownership of Property; Liens. Each of the Borrower and its Subsidiaries
has title to and/or a leasehold interest in its properties sufficient for the
conduct of its business, and none of such property is subject to any Lien except
as permitted in Section 7.01.

5.09    Beneficial Ownership. As of the Closing Date, the information included
in the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

5.10    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.

5.11    ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower,

 

43



--------------------------------------------------------------------------------

nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have fulfilled their
obligations under the Pension Funding Rules and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained with
respect to each Pension Plan and are in compliance in all material respects with
the presently applicable provisions of ERISA and the Code, and have not incurred
any liability to the PBGC or to a Pension Plan under Title IV of ERISA.

(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that is reasonably likely to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or is reasonably
likely to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA or to the PBGC or to any
Multiemployer Plan with respect to any Pension Plan or Multiemployer Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iii) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; and (iv) except as could not
reasonably be expected to result in a material liability for the Borrower or any
ERISA Affiliate, no Pension Plan or Multiemployer Plan is considered an at-risk
plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

(d)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments.

5.12    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.13    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

5.14    Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings or (b) the failure to comply therewith, either
individually or in the aggregate, is not reasonably likely to have a Material
Adverse Effect.

 

44



--------------------------------------------------------------------------------

5.15    Senior Debt Designation. No indenture or other loan documentation to
which the Borrower is a party contains a requirement that the Obligations be
designated as “senior debt” in order to be treated as such under such indenture
or other loan documentation.

5.16    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individuals or entities that are (a) currently the subject or
target of any Sanctions or (b) located, organized or resident in a Designated
Jurisdiction or (c) included on OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List.

5.17    Not an EEA Financial Institution. The Borrower is not an EEA Financial
Institution.

5.18    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption laws in jurisdictions where the Borrower or any of
its Subsidiaries does business. The Borrower has instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations shall remain unpaid or unsatisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or exception or any qualification or exception as
to the scope of such audit; and

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

45



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;

(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower or any Subsidiary
thereof relating to any default or event of default under such indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)    promptly, and in any event within ten Business Days after receipt thereof
by the Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation (excluding routine comment
letters) by such agency regarding financial or other operational results of the
Borrower or any Subsidiary thereof;

(f)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws;
and

(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have

 

46



--------------------------------------------------------------------------------

access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that, upon the request of the Administrative
Agent, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Notwithstanding anything contained
herein (but subject to the proviso to the immediately preceding sentence), in
every instance the obligation of the Borrower to deliver documents required
pursuant to Sections 6.02(a), (b), (e) and (f) to the Administrative Agent and
each Lender shall be deemed satisfied by the Borrower providing to the
Administrative Agent either paper copies of such documents or if the Borrower
otherwise elects (provided that the Administrative Agent or any Lender has not
asked the Borrower to deliver paper copies thereof), electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak, ClearPar, or another similar electronic system (the “Platform”).

6.03    Notices. Promptly notify the Administrative Agent and each Lender:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or is reasonably likely to result in a
Material Adverse Effect, including but not limited to (i) any dispute,
litigation, investigation, or proceeding between the Borrower or any Subsidiary
and any Governmental Authority; or (ii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c)    of the occurrence of any ERISA Event, or if the Borrower and/or any ERISA
Affiliate commences participation in one or more Multiemployer Plans which will
provide retirement benefits to an aggregate of more than 500 employees of
Borrower or the ERISA Affiliates; and

(d)    of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. Notwithstanding anything contained
herein, in every instance the obligation of the Borrower to deliver documents
required pursuant to Section 6.03 to the Administrative Agent and each Lender
shall be deemed satisfied by the Borrower providing to the Administrative Agent
either paper copies of such documents or if the Borrower otherwise elects,
electronic versions (i.e., soft copies) of such documents.

6.04    Payment of Taxes. Pay and discharge as the same shall become due and
payable all federal, state and other material Taxes, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

 

47



--------------------------------------------------------------------------------

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the Borrower’s legal existence and good standing under the Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) maintain the legal existence and good standing of each
Subsidiary under the Laws of the jurisdiction of its organization, except to the
extent that failure to do so is not reasonably likely to have a Material Adverse
Effect; (c) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so is not reasonably
likely to have a Material Adverse Effect; and (d) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which is reasonably likely to have a Material Adverse
Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary and desirable repairs thereto and renewals and replacements thereof,
except in the case of both (a) and (b) above, where the failure to do so is not
reasonably likely to have a Material Adverse Effect.

6.07    Maintenance of Insurance. Maintain insurance (including self-insurance)
with respect to its properties and business as necessary and appropriate in the
good faith business judgment of the Borrower.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings; or (b) the failure to comply
therewith is not reasonably likely to have a Material Adverse Effect.

6.09    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

6.10    Use of Proceeds. Use the proceeds of the Loans for working capital and
general corporate purposes not in contravention of any Law or of any Loan
Document.

6.11    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other applicable anti-corruption laws in jurisdictions where the Borrower or
any of its Subsidiaries does business, and maintain policies and procedures
designed to promote and achieve compliance with such laws.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations shall remain unpaid or unsatisfied, the Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:

 

48



--------------------------------------------------------------------------------

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens securing Indebtedness in an aggregate amount not exceeding
$10 million;

(c)    Liens existing on any asset of a corporation at the time such corporation
becomes a Subsidiary and not created in contemplation of such event;

(d)    Liens securing Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring, improving or constructing an
asset, provided that such Lien attaches to such asset, concurrently with or
within twelve months after the acquisition or completion of construction or
improvement thereof and such Indebtedness secured thereby does not exceed the
cost or fair market value, whichever is lower, of the asset so acquired,
improved or constructed;

(e)    Liens on an asset of a corporation existing at the time such corporation
is merged or consolidated with or into the Borrower or a Subsidiary and not
created in contemplation of such event;

(f)    Liens existing on an asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(g)    Liens securing Indebtedness owing by any Subsidiary to the Borrower;

(h)    Liens arising out of the refinancing, renewal or refunding of any
Indebtedness secured by any Lien permitted by the foregoing clauses of this
Section; provided that (i) such Indebtedness is not secured by any additional
assets, and (ii) the amount of such Indebtedness secured by any such Lien is not
increased;

(i)    Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(j)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(k)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(l)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(m)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

49



--------------------------------------------------------------------------------

(n)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(g) or securing appeal or other surety bonds
related to such judgments;

(o)    Liens incidental to the conduct of its business or ownership of its
property that (i) do not secure Indebtedness and (ii) do not in the aggregate
materially detract from the value of its property or materially impair the use
thereof in the operation of its business;

(p)    Liens on margin stock;

(q)    any Lien on the accounts and accounts receivable of the Borrower arising
out of the securitization of such accounts and accounts receivable or a secured
borrowing of money that requires the pledge of or a security interest on such
accounts and accounts receivable provided that: (i) such Lien encumbers only the
accounts and accounts receivable subject to the securitization, and (ii) in the
case of a secured borrowing of money any such Lien shall at all times be
confined solely to such accounts and accounts receivable that are required to
secure such borrowing; and

(r)    Liens not otherwise permitted by the foregoing clauses of this
Section 7.01 which secure Indebtedness, that, when aggregated with all other
Indebtedness secured by Liens permitted by clause (q) above, does not exceed 10%
of Consolidated Total Assets.

7.02    Anti-Corruption Laws. Directly or, to the Borrower’s knowledge,
indirectly use the proceeds of any Loan for any purpose which would breach the
United States Foreign Corrupt Practice Act of 1977, the UK Bribery Act 2010, or
other applicable anti-corruption laws in jurisdictions where the Borrower or any
of its Subsidiaries does business.

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
in each case, of a Subsidiary, except:

(a)    Current accounts payable arising in the ordinary course of business;

(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(c)    Indebtedness of a Subsidiary owing to the Borrower or another Subsidiary;

(d)    Guarantees by any Subsidiary in respect of Indebtedness of the Borrower
or of another Subsidiary otherwise permitted hereunder;

(e)    obligations (contingent or otherwise) of any Subsidiary existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

 

50



--------------------------------------------------------------------------------

(f)    Indebtedness in respect of capital or financing leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(d);

(g)    Indebtedness of the Borrower incurred pursuant to that certain Second
Amended and Restated Credit Agreement dated as of the date hereof by and among
the Borrower, Bank of America, N.A., as administrative agent, and the lenders
from time to time party thereto; and

(h)    Other secured or unsecured Indebtedness not otherwise permitted by the
foregoing clauses of this Section 7.03, so long as the aggregate principal
amount of such Indebtedness does not exceed 10% of Consolidated Total Assets.

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, provided, that so long as no
Default exists or would result therefrom:

(a)    the Borrower may merge with another Person if (i) such Person is
organized under the laws of the United States of America or one of its states,
and (ii) the Borrower is the surviving corporation;

(b)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; and

(c)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary.

For purposes of calculating under this Section 7.04, the aggregate assets
transferred by the Borrower or its Subsidiaries, such calculation shall not
include accounts receivable that have been transferred after the Closing Date in
connection with a securitization of such accounts receivable.

7.05    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.

7.06    Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.07    Ratio of Consolidated Adjusted Funded Debt to Consolidated EBITDAR. As
of the end of each fiscal quarter, permit the ratio of Consolidated Adjusted
Funded Debt on such date to Consolidated EBITDAR for the Measurement Period
ending on such date to exceed 4.00 to 1.00.

7.08    Sanctions. Directly or, to the Borrower’s knowledge, indirectly use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions.

 

51



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within three days
after the same becomes due, any interest on any Loan, or any fee due hereunder,
or (iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 (to the extent that,
other than with respect to subsection (a) thereof, the event for which notice
was not given is reasonably likely to result in a Material Adverse Effect),
6.05(a), 6.09, 7.01, 7.03, 7.04, 7.06, 7.07, 7.08, or 7.09; or

(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above or otherwise
in this Section 8.01, but including Section 6.03 to the extent that, other than
with respect to subsection (a) thereof, the event for which notice was not given
is not reasonably likely to result in a Material Adverse Effect) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days from the earlier of (i) the first day on which the
Borrower has knowledge of such failure and (ii) written notice thereof has been
given to the Borrower by the Administrative Agreement at the request of any
Lender; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by the Borrower herein,
or in any document delivered in connection herewith or therewith shall be false,
incorrect or misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded, if the amount of such Indebtedness or Guarantee is more than the
Threshold Amount; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Material
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Material Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

(f)    Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver,

 

52



--------------------------------------------------------------------------------

trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)    Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or is reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect and,
in either case, (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of 10 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(h)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or is reasonably likely to result in
liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(i)    Change of Control. There occurs any Change of Control.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.12, be
applied by the Administrative Agent in the following order:

 

53



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to payment of Obligations consisting of liabilities under any Related
Credit Arrangement with any Lender or any Affiliate of a Lender party to a
Related Credit Arrangement and as to which the Administrative Agent has received
notice of the amounts owed thereunder from the applicable Lender or any
Affiliate of a Lender party to a Related Credit Arrangement, such payments under
this clause Fifth to be allocated on a pro rata basis according to such amounts
owed as to which the Administrative Agent has received such notice; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

54



--------------------------------------------------------------------------------

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have

 

55



--------------------------------------------------------------------------------

received notice to the contrary from such Lender prior to the making of such
Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent. Each of the Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower so long as no Event of Default
exists, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other

 

56



--------------------------------------------------------------------------------

Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10    No Lender is an Employee Benefit Plan.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments;

 

57



--------------------------------------------------------------------------------

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless clause (a)(i) above is true with respect to a Lender
or such Lender has not provided another representation, warranty and covenant as
provided in clause (a)(iv) above, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

 

58



--------------------------------------------------------------------------------

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent and each Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE X.

MISCELLANEOUS

10.01    Amendments, Etc. Except as expressly provided herein, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

59



--------------------------------------------------------------------------------

(e)    change Section 2.04, Section 2.11 or Section 8.03 in a manner that would
alter the pro rata sharing of commitment reductions or payments required thereby
without the written consent of each Lender;

(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender; or

(g)    change any provision of this Section or the definition of “Applicable
Percentage,” “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely (and
disproportionately) than other affected Lenders shall require the consent of
such Defaulting Lender.

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

60



--------------------------------------------------------------------------------

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

61



--------------------------------------------------------------------------------

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, computed on an hourly basis, and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger and each Lender,
and each Related Party of any of the foregoing

 

62



--------------------------------------------------------------------------------

Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, computed on an hourly basis,
and disbursements of any counsel for any Indemnitee), and shall indemnify and
hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party (other than such
Indemnitee and its Related Parties) or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d)    Waiver of Consequential Damages, Etc. The Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except in the event of gross negligence or willful misconduct by such
Indemnitee, as determined by a court of competent jurisdiction in a final and
nonappealable judgment.

 

63



--------------------------------------------------------------------------------

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises any right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, and

(B)    in any case not described in subsection (b)(i)(A) of this Section, with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose

 

64



--------------------------------------------------------------------------------

includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof except where such consent to any such
assignment would cause the Borrower to incur additional costs under
Section 3.01(a); and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
(but not Bank of America, N.A.) may, without notice to the Borrower, assign its
rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
Eligible Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

65



--------------------------------------------------------------------------------

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Lender or
the Borrower hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
each of the Borrower and each Lender at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.

 

66



--------------------------------------------------------------------------------

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.10 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

67



--------------------------------------------------------------------------------

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder
(g) with the consent of the Borrower, (h) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. Each of the Lenders
agrees to use its best efforts to insure that no material non-public information
provided to it by or on behalf of the Borrower will be utilized by any of its
affiliates, agents, advisors or representatives to trade in securities of the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall

 

68



--------------------------------------------------------------------------------

exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender and agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

69



--------------------------------------------------------------------------------

10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee procured by the Borrower that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)    such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.

(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NORTH CAROLINA SITTING IN
MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE

 

70



--------------------------------------------------------------------------------

COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Lenders and the
Arrangers each is and has been acting solely as a principal and, except as

 

71



--------------------------------------------------------------------------------

expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any
other Person and (B) neither the Administrative Agent, nor any Lender nor any
Arranger has any obligation to the Borrower with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents and (iii) the Administrative Agent, the Lenders and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, and
neither the Administrative Agent, nor any Lender nor any Arranger has any
obligation to disclose any of such interests to the Borrower. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Lenders and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

10.18    USA PATRIOT Act Notice. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

10.19    No Lenders Will Be “Public Side” Lenders. The Borrower acknowledges and
the Administrative Agent, the Arrangers and the Lenders agree that none of the
Lenders will be “public side” Lenders (i.e. Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each a “Public Lender”). The Borrower, the Administrative Agent, the Arrangers
and the Lenders hereby agree that (x) all Borrower Materials shall be treated as
private and may contain material non-public information with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws and (y) the Administrative Agent and the Arrangers shall treat
all Borrower Materials as being suitable only for posting on a portion of the
Platform not designated “Public Lender” or “Public Investor”. Notwithstanding
the foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

 

72



--------------------------------------------------------------------------------

10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.21    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

[Remainder of page left blank intentionally; signature pages follow.]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LOWE’S COMPANIES, INC. By:   /s/ Tiffany Mason Name:   Tiffany Mason Title:  
Senior Vice President – Corporate Finance & Treasurer

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:   /s/ Kyle D. Harding

Name:   Kyle D. Harding

Title:   Assistant Vice President

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:   /s/ Andrew Wulff

Name:   Andrew Wulff

Title:   Vice President

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Lender and as Syndication Agent

By:   /s/ Mark D. Rodgers

Name:   Mark D. Rodgers

Title:   Vice President

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as a Co-

Documentation Agent

By:   /s/ Carolyn Kee

Name:   Carolyn Kee

Title:   Vice President

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and as a

Co-Documentation Agent

By:   /s/ Annie Carr

Name:   Annie Carr

Title:   Authorized Signatory

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and

as a Co-Documentation Agent

By:   /s/ Lauren Sun

Name:   Lauren Sun

Title:   Executive Director

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and as a Co-

Documentation Agent

By:   /s/ Ekta Patel

Name:   Ekta Patel

Title:   Director

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Gordon MacArthur

Name:   Gordon MacArthur Title:   Authorized Signatory

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Kelly Attayek

Name:   Kelly Attayek Title:   Assistant Vice President

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Katie Cunningham

Name:   Katie Cunningham Title:   Director

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender By:  

/s/ Robert Grillo

Name:   Robert Grillo Title:   Director

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Marc Maslanka

Name:   Marc Maslanka Title:   Vice President

 

364-DAY CREDIT AGREEMENT

Lowe’s Companies, Inc.

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 28,750,000        11.500000000 % 

U.S. Bank National Association

   $ 28,750,000        11.500000000 % 

Citibank, N.A.

   $ 28,750,000        11.500000000 % 

Goldman Sachs Bank USA

   $ 28,750,000        11.500000000 % 

JPMorgan Chase Bank, N.A.

   $ 28,750,000        11.500000000 % 

Wells Fargo Bank, National Association

   $ 28,750,000        11.500000000 % 

Mizuho Bank, Ltd.

   $ 17,500,000        7.000000000 % 

Royal Bank of Canada

   $ 17,500,000        7.000000000 % 

Branch Banking and Trust Company

   $ 12,500,000        5.000000000 % 

MUFG Bank, Ltd.

   $ 12,500,000        5.000000000 % 

Australia and New Zealand Banking Group Limited

   $ 8,750,000        3.500000000 % 

Bank of Montreal

   $ 8,750,000        3.500000000 %    

 

 

    

 

 

 

Total

   $ 250,000,000        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING SUBSIDIARY INDEBTEDNESS

 

Type of Indebtedness

   Location    Subsidiary    Amount as of
8/3/2018
($ in Thousands)  

Mortgage Notes

   Various    Various    $ 5,936  

Letter of Credit

   Various    Various    $ 10,587  

Surety Bond

   Various    Various    $ 299,922  

Guarantee

   Canada    Rona Inc.    $ 30,261  

Equity Interest obligation

   Netherlands    LHIC Netherlands II, B.V. NLBV    $ 12,764           

 

 

           $ 359,470           

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER

LOWE’S COMPANIES, INC.

1000 Lowe’s Boulevard, NB3TIR

Mooresville, NC 28117

Attention:       Tiffany Mason, Senior Vice President, Corporate Planning &
Treasurer

Telephone:     704-758-2033

Telecopier:     704-757-0576

E- Mail:          tiffany.l.mason@lowes.com

Website Address: www.lowes.com

U.S. Taxpayer Identification Number: 56-0578072

ADMINISTRATIVE AGENT

Administrative Agent’s Office

(for payments and Requests for Borrowing):

Bank of America, N.A., as Administrative Agent

Building C

2380 Performance Dr.

TX2-984-03-23

Richardson, TX, 75082

Attention:     Gita Pandey

Telephone:    214-290-8350

Facsimile:     214-290-8350

Email: gita.pandey@baml.com

Remittance Instructions-

US Dollars:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account No.:

Account Name: Wire Clearing Acct for Syn Loans-LIQ

Ref: Lowes Companies Inc.



--------------------------------------------------------------------------------

CAD:

Beneficiary Bank: Bank of America Canada (BOFACATT)

Beneficiary Account Number:

Beneficiary: Bank of America NA

GBP:

Beneficiary Bank: Bank of America NT and SA (BOFAGB22)

Beneficiary Account Number:

Beneficiary: Bank of America NA

EUR:

Beneficiary Bank: Bank of America NT and SA (BOFAGB22)

Beneficiary Account Number:

Beneficiary: Bank of America NA

Other Notices as Administrative Agent:

Bank of America, N.A., as Administrative Agent

900 W. Trade St., 6th Floor

NC1-026-06-03

Charlotte, NC 28255

Attention:     Kyle Harding

Telephone:    980-275-6132

Facsimile:     704-719-5215

Email: kyle.d.harding@baml.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date: ___________, _____

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Credit Agreement, dated as of
September 10, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Lowe’s Companies, Inc., a
North Carolina corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

☐

  

A Borrowing of Loans

   ☐ A conversion or continuation of Loans

1.

   On                      (a Business Day).   

2.

  

In the amount of $            .

  

3.

  

Comprised of                                                                  .

     

                             [Type of Loan requested]

  

4.

  

In the following currency:                             

  

5.

  

For Eurodollar Rate Loans: with an Interest Period of          months.

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

LOWE’S COMPANIES, INC.

By:  

 

Name:  

 

Title:  

 

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain 364-Day Credit Agreement, dated as of September 10, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.

 

LOWE’S COMPANIES, INC.

By:  

 

Name:  

 

Title:  

 

 

B-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made     Amount of
Loan Made     End of
Interest
Period     Amount of
Principal or
Interest Paid
This Date     

Outstanding
Principal
Balance This
Date

  

Notation
Made By

                                                                                
                                                                                
                                                                               
                       

 

B-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,     

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain 364-Day Credit Agreement, dated as of
September 10, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Lowe’s Companies, Inc., a
North Carolina corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the              of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.    The representations and warranties of the Borrower contained in Article V
(other than in Sections 5.05(c), 5.06, 5.10, 5.11 and 5.14) of the Agreement,
and any representations and warranties of the Borrower that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5.    [Since the date of the most recently delivered Compliance Certificate,
there have been no changes in GAAP that affect the computation of any financial
ratio or requirement contained in the Agreement.] [Since the date of the most
recently delivered Compliance Certificate, there have occurred the following
changes in GAAP, which affect the computation of a financial ratio or
requirement of the Agreement in the following manner:
                                                         .]

6.    The financial covenant analysis and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

☐ Check for distribution to PUBLIC and Private side Lenders. 1

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                 ,                         .

 

LOWE’S COMPANIES, INC.

By:    

Name:    

Title:    

  

 

1 

If this is not checked, this certificate will only be posted to Private side
Lenders.

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Measurement Period beginning                             ,
                     and ended                         ,
                        

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

 

 

Section 7.07 – Consolidated Adjusted Funded Debt to Consolidated EBITDAR

 

  

A.

 

 

Consolidated Adjusted Funded Debt as of the end of the applicable Measurement
Period:

 

   $            

 

 

(i)

 

 

Consolidated Funded Debt

 

   $            

 

 

(ii)

 

 

Debt Equivalent of Operating Leases

 

   $            

 

B.

 

 

Consolidated EBITDAR for the applicable Measurement Period (sum of I.B(i)
through I.B(xiii) less I.B(xiv) less I.B (xv))

 

   $            

 

 

(i)

 

 

Consolidated Net Income

 

   $            

 

 

(ii)

 

 

Provision for income taxes

 

   $            

 

 

(iii)

 

 

Interest net

 

   $            

 

 

(iv)

 

 

Depreciation and Amortization expenses

 

   $            

 

 

(v)

 

 

Extraordinary, non-recurring or unusual non-cash charges or losses of the
Borrower and its Subsidiaries incurred or charged

 

   $            

 

 

(vi)

 

 

Non-cash charges of the Borrower and its Subsidiaries incurred or charged

 

   $            

 

 

(vii)

 

 

Non-cash losses arising from the sale of assets other than in the ordinary
course of business of the Borrower and its Subsidiaries incurred or charged

 

   $            

 

 

(viii)

 

 

Actual transaction expenses or related costs paid in cash in connection with
(1) permitted acquisitions or investments and (2) store closings (subject to the
limitations set forth in the definition of “Consolidated EBITDAR” in
Section 1.01 of the Credit Agreement”)

 

   $            

 

 

(ix)

 

 

Extraordinary, non-recurring or unusual cash charges or losses of the Borrower
or its Subsidiaries (subject to the limitations set forth in the definition of
“Consolidated EBITDAR” in Section 1.01 of the Credit Agreement”)

 

   $            

 

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

  (x)   

Cash losses arising from the sale of assets other than in the ordinary course of
business (subject to the limitations set forth in the definition of
“Consolidated EBITDAR” in Section 1.01 of the Credit Agreement”)

 

   $            

 

  (xi)   

Stock based compensation expense

 

   $            

 

  (xii)   

Rental payments made or required to be made

 

   $            

 

  (xii)   

Cash and non-cash charges or losses associated with extinguishment of
Indebtedness or other non-recurring financing activity of the Borrower or any of
its Subsidiaries

 

   $            

 

  (xiv)   

Extraordinary, non-recurring or unusual non-cash income or gains increasing
Consolidated Net Income of or by the Borrower and its Subsidiaries (the extent
included in calculating such Consolidated Net Income)

 

   $            

 

  (xv)   

Non-cash gains arising from the sale of assets other than in the ordinary course
of business increasing Consolidated Net Income of or by the Borrower and its
Subsidiaries (the extent included in calculating such Consolidated Net Income)

 

   $            

 

C.   Ratio of Consolidated Adjusted Funded Debt to Consolidated EBITDAR     
(Line I.A ÷ Line I.B as calculated above)             to 1   Required: Not
greater than 4.00 to 1.00   

 

C-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignor][the Assignors][the Assignee][the Assignees]4 hereunder are
several and not joint.]5 Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.  Assignor[s]:

 

 

 

 

2.  Assignee[s]:

 

 

 

 

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

  

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3.

Borrower[s]: Lowe’s Companies, Inc.

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement: 364-Day Credit Agreement, dated as of September 10, 2018,
among Lowe’s Companies, Inc., the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent

 

6.

Assigned Interest[s]:

 

Assignor[s]6

   Assignee[s]7      Aggregate
Amount of
Commitment
for all Lenders8    Amount of
Commitment
Assigned    Percentage
Assigned of
Commitment9   CUSIP
Number         $                $                    %         $               
$                    %         $                $                    %  

 

7.

Not an Employee Benefit Plan. [The][Each] Assignee represents and warrants as of
the Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower, that [the][such] Assignee is not and will not be (1) an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.

 

[8.

Trade Date:                                   ] 10

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

   Title:

  

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

[Consented to and] 11 Accepted:

 

BANK OF AMERICA, N.A., as   Administrative Agent By:  

 

  Title:

[Consented to:]

 

[LOWE’S COMPANIES, INC.]12 By:  

 

  Title:

 

  

 

11 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.     Representations and Warranties.

1.1.     Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.     Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

D-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.

 

D-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

OPINION

See attached

 

E-1

Opinion



--------------------------------------------------------------------------------

    

LOGO [g620916snap3.jpg]

 

September 10, 2018

 

    

  Moore & Van Allen PLLC

  Attorneys at Law

 

    

  Suite 4700

  100 North Tryon Street

  Charlotte, NC 28202-4003

 

To those on the attached Distribution List     

  T 704 331 1000

  F 704 331 1159

  www.mvalaw.com

Re:    5-Year Credit Agreement and 364-Day Credit Agreement

Ladies and Gentlemen:

We have acted as counsel to Lowe’s Companies, Inc., a North Carolina corporation
(the “Borrower”), in connection with (i) that certain Second Amended and
Restated Credit Agreement dated as of September 7, 2018 (the “5-Year Credit
Agreement”) among the Borrower, the various financial institutions party thereto
as lenders, Bank of America, N.A., as administrative agent, letter of credit
issuer and swing line lender (the “Agent”) and U.S. Bank National Association,
as letter of credit issuer and syndication agent and (ii) that certain Credit
Agreement dated as of September 7, 2018 (the “364-Day Credit Agreement” and
together with the 5-Year Credit Agreement, collectively, the “Credit
Agreements”) among the Borrower, the various financial institutions party
thereto as lenders and the Agent, as administrative agent, and the transactions
and other documents described therein. This opinion letter is delivered to you
at the Borrower’s request under Section 4.01(a)(v) of the Credit Agreements. All
capitalized terms used in this opinion letter that are not defined herein have
the meanings given to them in the Credit Agreements.

In connection with this opinion, we have reviewed originals or copies, certified
or otherwise identified to our satisfaction, of the Credit Agreements, the Fee
Letters and the Notes, each dated of even date herewith, separately executed in
favor of Bank of America, N.A. and Australia and New Zealand Banking Group
Limited (collectively, the “Loan Documents”).

We have examined the originals, or copies certified or otherwise identified to
our satisfaction, of such other records of the Borrower, certificates of public
officials, officers of the Borrower and other persons, and agreements,
instruments and other documents, and have made such other investigation, as we
have deemed necessary as a basis for the opinions expressed below. As to various
questions of fact material to our opinion, we have relied upon, and assumed
without independent investigation the accuracy of, the representations made by
the parties to the Loan Documents (other than those which are expressed as our
opinions).

In rendering the opinions expressed herein, we have assumed the genuineness of
all signatures, the authenticity of all documents submitted to us as originals,
the conformity to original documents of all documents submitted to us as
conformed or photostatic copies and the authenticity of the originals of such
copies. For the purposes of the opinions hereinafter expressed, we have further
assumed (i) the legal capacity of all natural persons executing any Loan
Document; (ii) that there is no oral or written statement or agreement, course
of performance, course of dealing or usage of trade that modifies, amends or
varies any of the terms of any Loan Document; (iii) that as to factual matters
any certificate, representation or other document upon which we have relied and
which was given or dated earlier than the date of this

 

Charlotte, NC

Research Triangle Park, NC

Charleston, SC



--------------------------------------------------------------------------------

To those on the attached Distribution List

September 10, 2018

Page 2 of 7

 

letter, continues to remain accurate, insofar as relevant to the opinions
contained herein, from such earlier date through and including the date hereof;
(iv) that there has been no mutual mistake of fact, or misrepresentation, fraud
or deceit in connection with the execution, delivery, performance under, or
transactions contemplated by, the Loan Documents; (v) due authorization,
execution and delivery of the Loan Documents by all parties thereto other than
the Borrower, and that each such document is valid, binding and enforceable
against all parties thereto other than the Borrower; (vi) that each of the
parties to the Loan Documents other than the Borrower has the power and
authority to execute and deliver the Loan Documents to which it is party, and to
perform its obligations thereunder; (vii) that the execution and delivery by the
Borrower of the Loan Documents and the performance by the Borrower of its
obligations thereunder will not violate any of the terms, conditions or
provisions of any law or regulation (other than any law or regulation of the
State of North Carolina or federal law or regulation of the United States),
order, writ, injunction or decree of any governmental authority or any
agreement, document or instrument to which the Borrower is a party, by which it
or its property is bound or to which it is subject (except we have not made such
assumption with respect to agreements or instruments as to which we express our
opinion in paragraph 5(iv) below); (viii) that all parties to the Loan Documents
are in material compliance with all applicable laws, rules and regulations
governing the conduct of their business with respect to the transactions
contemplated by the Loan Documents; (ix) that with respect to any obligation
(including any guaranty) with respect to any “swap” (as defined in the Commodity
Exchange Act), the Borrower will be an “eligible contract participant” (as
defined in the Commodity Exchange Act) at the time such obligation is incurred;
and (x) that if any party to any Loan Document other than the Borrower seeks to
enforce its rights thereunder, such enforcement shall occur only under
circumstances which are consistent with applicable law and provisions of the
relevant Loan Document.

The opinions set forth herein are limited to matters governed by the laws of
North Carolina and the federal laws of the United States, and no opinion is
expressed herein as to the laws of any other jurisdiction. We express no opinion
concerning any matter respecting or affected by any laws other than laws that a
lawyer admitted to practice law in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower or the transactions contemplated in the Loan Documents. Without
limiting the generality of the foregoing, we express no opinion concerning the
following legal issues or the application of any such laws or regulations to the
matters on which our opinions are referenced:

(i) federal and state securities laws and regulations;

(ii) pension and employee benefit laws and regulations;

(iii) federal and state antitrust and unfair competition laws and regulations,
including without limitation the Hart-Scott-Rodino Antitrust Improvements Act of
1976;

(iv) federal and state laws and regulations concerning document filing
requirements and notice other than Chapter 55 of the North Carolina General
Statutes;

(v) compliance with fiduciary duty requirements;

(vi) the statutes, administrative decisions, and rules and regulations of
county, municipal and special political subdivisions, whether state-level,
regional or otherwise;



--------------------------------------------------------------------------------

To those on the attached Distribution List

September 10, 2018

Page 3 of 7

 

(vii) fraudulent transfer laws;

(viii) federal and state environmental laws and regulations;

(ix) federal and state tax laws and regulations;

(x) federal and state land use and subdivision laws and regulations;

(xi) federal patent, copyright and trademark, state trademark, and other federal
and state intellectual property laws and regulations;

(xii) federal and state laws, regulations and policies concerning national and
local emergency;

(xiii) state and federal regulatory laws or regulations specifically applicable
to any entity solely because of the business in which it is engaged;

(xiv) federal and state laws and regulations concerning the condition of title
to any property, the priority of any lien or security interest or the perfection
of a lien or security interest in any property;

(xv) laws, rules and regulations relating to money laundering and terrorist
groups, including without limitation the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (the “USA Patriot Act”), Public Law 107-56, 115 Stat. 380 (October 26,
2001), as amended, Executive Order 13224, the Trading with the Enemy Act,
50 App. U.S.C. 1, et. seq., any similar or related law and the rules and
regulations (temporary or permanent) promulgated under the foregoing or by the
Office of Foreign Assets Control of the United States Department of Treasury, as
each is amended from time to time;

(xvi) Federal Reserve Board margin regulations;

(xvii) the rules and regulations of the Financial Industry Regulatory Authority,
Inc.;

(xviii) the Wall Street Transparency and Accountability Act of 2010, Title VII
of the Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law
No. 111-203, 124 Stat. 1376 (2010) and the rules and regulations issued in
connection therewith; or

(xix) the effectiveness, validity or enforceability of any provision of the
Transaction Documents which relates to European Union Directive 2014/59/EU, the
associated EU implementing legislation, or any law or regulation of any relevant
member of the European Economic Area which implements such directive.

Based upon the assumptions set forth above and subject to the limitations and
qualifications set forth herein, we are of the opinion that:



--------------------------------------------------------------------------------

To those on the attached Distribution List

September 10, 2018

Page 4 of 7

 

1. Based solely on a certificate of existence issued by the Secretary of State
of the State of North Carolina dated September 6, 2018, the Borrower is a
corporation existing under the laws of the State of North Carolina.

2. The Borrower (a) has the corporate power to execute, deliver, and perform its
obligations under the Loan Documents, (b) has taken all corporate action
necessary to authorize the execution, delivery and performance of the Loan
Documents, and (c) has duly executed and delivered the Loan Documents.

3. The Loan Documents are the valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms.

4. The Borrower is not required to obtain any consent, approval, authorization,
or make any filing with, any United States federal or State of North Carolina
governmental or regulatory agency to authorize its execution and delivery of, or
to make valid and binding, the Loan Documents, except for those (i) obtained or
made prior to the date hereof and (ii) specified in the Loan Documents.

5. The execution and delivery of the Loan Documents and the payment and
performance of the Borrower’s obligations under the Loan Documents do not
(i) violate the articles of incorporation or bylaws of the Borrower,
(ii) violate any North Carolina statute, rule or regulation or any federal
statute, rule or regulation, in each case applicable to the Borrower,
(iii) violate any order, writ, judgment, award, injunction or decree identified
to us in the Officer’s Certificate (as defined below) or (iv) constitute a
default under any agreement or other document listed on Schedule 1 (except that
we express no opinion with respect to matters which require the performance of a
mathematical calculation or the making of a financial or accounting
determination), except in each case in the foregoing subsections (i) through
(iv) for such violations or defaults that would not individually or in the
aggregate have a Material Adverse Effect.

6. Based solely on the factual certifications in the officer’s certificate
attached as Schedule 2 (the “Officer’s Certificate”) delivered to our firm in
connection with this letter and the representations and warranties in the Loan
Documents, the Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

The opinions set forth herein are subject to the following qualifications:

(a) enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting the
enforcement of creditors’ rights generally;

(b) enforcement of the Loan Documents is subject both to general principles of
equity and to considerations of public policy, including the requirement that
the parties thereto act with commercial reasonableness and in good faith to the
extent required by applicable law, the application of which may deny certain
rights and may be applied by a court of proper jurisdiction, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
For purposes of this paragraph, the terms “general principles of equity” and
“considerations of public



--------------------------------------------------------------------------------

To those on the attached Distribution List

September 10, 2018

Page 5 of 7

 

policy” may include, but are not limited to, issues related to the right to or
obligation of the appointment of a receiver in certain circumstances; the
ability of an entity to appoint an attorney-in-fact; fiduciary obligations of
attorneys-in-fact; the enforceability of usury savings clauses; waiver of
procedural, substantive, or constitutional rights; disclaimers or limitations of
liability; waiver of defenses; waiver of acceleration rights through historical
acceptance of late payments; the exercise of self-help or other remedies without
judicial process; accounting for rent or sale proceeds; requirements of
mitigation of damages; and enforcement of default interest provisions;

(c) the enforceability and availability of certain remedies, rights and waiver
provisions may be limited or rendered ineffective by applicable law, although
the inclusion of such provisions does not affect the validity of any Loan
Document as a whole, and subject to the other exceptions noted herein, there
exist legally adequate remedies for the practical realization of the principal
benefits afforded thereby;

(d) we call to your attention that N.C. Gen. Stat. § 6-21.2 sets forth the
procedures and limitations applicable to the collection of attorneys’ fees and
accordingly, any provision in the Loan Documents relating to the ability to
collect attorneys’ fees upon default are subject to those limitations;

(e) we express no opinion as to the right to obtain a receiver, which
determination is subject to equitable principles;

(f) we express no opinion with respect to any provision of the Loan Documents
providing that the acceptance by any Lender of a past due installment or other
performance by a party shall not be deemed a waiver of its right to accelerate
the loan or other payment obligation. A North Carolina Court of Appeals has held
that when the holder of a promissory note regularly accepted late payments, such
holder is deemed to have waived its right to accelerate the debt because of late
payments until it notifies the maker that prompt payments are again required.
Driftwood Manor Investors v. City Federal Savings & Loan Association, 63 N.C.
App. 459, 305 S.E. 2d 204 (1983);

(g) we express no opinion with respect to any provision in the Loan Documents
which requires that any amendments or waivers to the Loan Documents must be in
writing;

(h) we express no opinion with respect to any consent to venue, jurisdiction or
service of process provisions;

(i) we express no opinion with respect to any choice of law provision;

(j) we express no opinion with respect to any severability provision;

(k) we express no opinion with respect to any provision in the Loan Documents
purporting to require a party to pay or reimburse attorneys’ fees incurred by
another party or to indemnify another party therefor which may be limited by
applicable law and public policy;



--------------------------------------------------------------------------------

To those on the attached Distribution List

September 10, 2018

Page 6 of 7

 

(l) we express no opinion with respect to any waiver of the statute of
limitations contained in the Loan Documents;

(m) we express no opinion as to the enforceability of any provision in the Loan
Documents that purports to excuse a party for liability for its own acts;

(n) we express no opinion as to the enforceability of any provision in the Loan
Documents that purports to make void any act done in contravention thereof;

(o) we express no opinion with respect to any provision purporting to prohibit,
restrict, or condition the assignment of rights to the extent such restriction
on assignability is governed by the Uniform Commercial Code;

(p) we express no opinion as to the enforceability of any provision in the Loan
Documents that purports to authorize a party to act in its sole discretion, that
imposes liquidated damages, penalties, late payment charges or an increase in
interest rate after default or that relates to evidentiary standards or other
standards by which any of the Loan Documents is to be construed;

(q) we express no opinion as to the enforceability of provisions in the Loan
Documents providing for the indemnification of or contribution to a party with
respect to such party’s own negligence or willful misconduct or where such
indemnification or contribution is otherwise contrary to public policy;

(r) we express no opinion as to the enforceability of any provision that
purports to create rights of setoff otherwise than in accordance with applicable
law;

(s) we express no opinion with respect to any guaranty of, or any grant of a
security interest to secure, obligations under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section la(47) of
the Commodity Exchange Act (as defined below) provided by any person or entity
that is not an “eligible contract participant” within the meaning of Section
la(18) of the Commodity Exchange Act (as interpreted by the Commodity Futures
Trading Commission in its regulations, rules, orders, letters or other
announcements);

(t) we have made no inquiry as to whether the Borrower is an “eligible contract
participant” under the Commodity Exchange Act (7 U.S.C. Sections 1 et seq.), as
amended, and the regulations promulgated thereunder (the “Commodity Exchange
Act”), and we express no opinion (i) as to the extent to which the Borrower’s
obligations under any Loan Document might constitute excluded swap obligations,
(ii) as to the effect of Section 2(e) of the Commodity Exchange Act (7 U.S.C. §
2) upon the rights or obligations of the parties to the Loan Documents arising
under or related to any Loan Document, and (iii) regarding whether the Borrower
will be an “eligible contract participant” as required by Dodd-Frank (as defined
below), the Commodity Exchange Act or any other applicable rules or regulations
at the time that at the time such obligations are incurred;

(u) we express no opinion as to the enforceability of provisions in the Loan
Documents providing for the waiver of jury trial; and



--------------------------------------------------------------------------------

To those on the attached Distribution List

September 10, 2018

Page 7 of 7

 

(v) we express no opinion as to the enforceability of any provision intended to
act as a savings clause.

Our opinion is rendered solely in connection with the transactions contemplated
under the Credit Agreements and may not be relied upon for any other purpose or
in any manner by any Person other than the addressees hereof, except that we
hereby consent to reliance hereon by any future assignee (collectively, the
“Reliance Parties”) of your rights and obligations under the Credit Agreements
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 10.06(b) of the Credit Agreements, on the
condition and understanding that (i) this opinion letter speaks only as of the
date hereof, (ii) we have no responsibility or obligation to update this opinion
letter, to consider its applicability or correctness to any person other than
its addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware, (iii) any such reliance by a
Reliance Party must be actual and reasonable under the circumstances existing at
the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the Reliance Party at such time,
(iv) in no event shall any such assignee have any greater rights with respect
hereto than did the addressee, and (v) our consent to such reliance shall in no
event constitute a reissuance of the opinions expressed herein or otherwise
extend any statute of limitations applicable hereto on the date hereof.
Furthermore, all claims of a like nature hereunder may be asserted only in a
single proceeding by and through the Agent.

No copies of this opinion letter may be delivered or furnished to any other
party other than a Reliance Party or a prospective Reliance Party, nor may all
or portions of this opinion be quoted, circulated or referred to in any other
document without our prior written consent, except that copies of this opinion
letter may be provided to any regulatory agency having supervisory authority
over you or a Reliance Party and except that this opinion letter may be used in
connection with the assertion of a defense as to which this opinion letter is
relevant and necessary or in response to a court order or other legal process.
The opinions expressed in this opinion letter are rendered as of the date hereof
and we express no opinion as to, and expressly disclaim any responsibility to
advise you of, circumstances or events or change in applicable law that may
occur subsequent to such date.

Very truly yours,

MOORE & VAN ALLEN PLLC



--------------------------------------------------------------------------------

Distribution List

 

Bank of America, N.A. U.S. Bank National Association Citibank, N.A. Goldman
Sachs Bank USA JPMorgan Chase Bank, N.A. Wells Fargo Bank, National Association
Mizuho Bank, Ltd. Royal Bank of Canada Branch Banking and Trust Company MUFG
Bank, Ltd. Australia and New Zealand Banking Group Limited Bank of Montreal



--------------------------------------------------------------------------------

Schedule 1

Agreements and Instruments that are the subject of the No Conflicts Opinion set
forth in Paragraph 5

 

1.

$255,478,000 Aggregate Principal Amount of 6.875% Debentures Due 2028.

 

2.

$310,741,000 Aggregate Principal Amount of 6.500% Debentures Due 2029.

 

3.

$5,000,000 Aggregate Principal Amount of 8.200% Medium Term Notes — Series A Due
2022.

 

4.

$5,000,000 Aggregate Principal Amount of 8.190% Medium Term Notes — Series A Due
2022.

 

5.

$5,000,000 Aggregate Principal Amount of 8.200% Medium Term Notes — Series A Due
2023.

 

6.

$15,000,000 Aggregate Principal Amount of 7.610% Medium Term Notes — Series B
Due 2027.

 

7.

$10,000,000 Aggregate Principal Amount of 7.590% Medium Term Notes — Series B
Due 2027.

 

8.

$10,000,000 Aggregate Principal Amount of 7.590% Medium Term Notes — Series B
Due 2027.

 

9.

$8,000,000 Aggregate Principal Amount of 7.580% Medium Term Notes — Series B Due
2027.

 

10.

$75,000,000 Aggregate Principal Amount of 7.200% Medium Term Notes — Series B
Due 2027.

 

11.

$40,820,000 Aggregate Principal Amount of 7.110% Medium Term Notes — Series B
Due 2037

 

12.

$250,000,000 Aggregate Principal Amount of Floating Rate Senior Notes Due 2018.

 

13.

$450,000,000 Aggregate Principal Amount of Floating Rate Senior Notes Due 2019.

 

14.

$250,000,000 Aggregate Principal Amount of Floating Rate Senior Notes Due 2019.

 

15.

$350,000,000 Aggregate Principal Amount of 1.150% Senior Notes Due 2019.

 

16.

$500,000,000 Aggregate Principal Amount of 4.625% Senior Notes Due 2020.

 

17.

$525,000,000 Aggregate Principal Amount of 3.750% Senior Notes Due 2021.

 

18.

$500,000,000 Aggregate Principal Amount of 3.800% Senior Notes Due 2021.

 

19.

$750,000,000 Aggregate Principal Amount of 3.120% Senior Notes Due 2022.

 

20.

$500,000,000 Aggregate Principal Amount of 3.875% Senior Notes Due 2023.

 

21.

$450,000,000 Aggregate Principal Amount of 3.125% Senior Notes Due 2024.

 

22.

$750,000,000 Aggregate Principal Amount of 3.375% Senior Notes Due 2025.

 

23.

$1,350,000,000 Aggregate Principal Amount of 2.500% Senior Notes Due 2026.

 

24.

$1,500,000,000 Aggregate Principal Amount of 3.100% Senior Notes Due 2027.



--------------------------------------------------------------------------------

25.

$343,915,000 Aggregate Principal Amount of 5.500% Senior Notes Due 2035.

 

26.

$290,106,000 Aggregate Principal Amount of 5.800% Senior Notes Due 2036.

 

27.

$229,960,000 Aggregate Principal Amount of 6.650% Senior Notes Due 2037.

 

28.

$229,908,000 Aggregate Principal Amount of 5.800% Senior Notes Due 2040.

 

29.

$152,135,000 Aggregate Principal Amount of 5.125% Senior Notes Due 2041.

 

30.

$750,000,000 Aggregate Principal Amount of 4.650% Senior Notes Due 2042.

 

31.

$296,951,000 Aggregate Principal Amount of 5.000% Senior Notes Due 2043.

 

32.

$350,000,000 Aggregate Principal Amount of 4.250% Senior Notes Due 2044.

 

33.

$750,000,000 Aggregate Principal Amount of 4.375% Senior Notes Due 2045.

 

34.

$1,350,000,000 Aggregate Principal Amount of 3.700% Senior Notes Due 2046.

 

35.

$1,500,000,000 Aggregate Principal Amount of 4.050% Senior Notes Due 2047.



--------------------------------------------------------------------------------

Schedule 2

OFFICER’S CERTIFICATE

September 10, 2018

The undersigned, being the duly elected and acting Senior Vice President,
Corporate Finance & Treasurer of Lowe’s Companies, Inc., a North Carolina
corporation (“Lowe’s”), does hereby certify to Moore & Van Allen PLLC as
follows:

1. As Senior Vice President, Corporate Finance & Treasurer of Lowe’s, I am
familiar with the business and affairs of Lowe’s and its affiliates and with the
proceedings taken in connection with the transactions contemplated by (i) that
certain Second Amended and Restated Credit Agreement dated as of September 7,
2018 (the “5-Year Credit Agreement”) among the Borrower, the various financial
institutions party thereto as lenders, Bank of America, N.A., as administrative
agent, letter of credit issuer and swing line lender (the “Agent”) and U.S. Bank
National Association, as letter of credit issuer and syndication agent and
(ii) that certain Credit Agreement dated as of September 7, 2018 (the “364-Day
Credit Agreement” and together with the 5-Year Credit Agreement, collectively,
the “Credit Agreements”), and the transactions and other documents described
therein. I have either personal knowledge of the matters and things hereinbelow
set forth or have obtained the information with respect thereto from officers
and employees of Lowe’s in whom I have confidence and whose duties require them
to have personal knowledge thereof. All capitalized terms used, but not defined
herein, shall have the meanings given to such terms in the Credit Agreements.
“Loan Documents” shall mean the Credit Agreements, the Fee Letters and the
Notes.

2. I am familiar with the terms of the Credit Agreements and the other Loan
Documents and make this certificate with the intent that it shall be relied upon
by Moore & Van Allen PLLC as a basis for its opinion to be rendered with respect
to the transactions contemplated by the Credit Agreements.

3. Lowe’s is not an entity which (a) is or holds itself out as being engaged
primarily, or proposes to engage primarily, in the business of investing,
reinvesting or trading in securities; (b) is engaged or proposes to engage in
the business of issuing face-amount certificates of the installment type, or has
been engaged in such business and has any such certificate outstanding; or
(c) is engaged or proposes to engage in the business of investing, reinvesting,
owning, holding or trading in securities, and owns or proposes to acquire
“investment securities” having a value exceeding 40 per centum of the value of
its total assets (exclusive of government securities and cash items) on an
unconsolidated basis. As used in this paragraph, “investment securities”
includes all securities except (i) government securities, (ii) securities issued
by employees’ securities companies, and (iii) securities issued by
majority-owned subsidiaries of the owner which are not investment companies. As
used in this paragraph, “government securities” means any security issued or
guaranteed as to principal or interest by the United States, or by a person
controlled or supervised by and acting as an instrumentality of the Government
of the United States pursuant to authority granted by the Congress of the United
States; or any certificate of deposit for any of the foregoing.

4. None of the proceeds under the Credit Agreements will be used for the purpose
(whether immediate, incidental, or ultimate) of purchasing or carrying “margin
stock” or for the purpose of maintaining, reducing or retiring indebtedness used
for the purpose of purchasing or carrying margin stock. As used herein, “margin
stock” means:



--------------------------------------------------------------------------------

(i) any equity security registered or having unlisted trading privileges on a
national securities exchange;

(ii) any equity security not traded on a national securities exchange but as to
which the Federal Reserve Board has determined to have the degree of national
investor interest, the depth and breadth of market, the availability of
information respecting the security and its issuer, and the permanence of the
issuer to warrant being treated like an equity security traded on a national
securities exchange and which has been further identified by publications by the
Federal Reserve Board as an “OTC margin stock”;

(iii) any OTC security designated as qualified for trading in the National
Market Systems under a designation plan approved by the Securities and Exchange
Commission;

(iv) any debt security convertible into a margin stock or carrying a warrant or
right to subscribe to or purchase a margin stock;

(v) any warrant or right to subscribe to or purchase a margin stock; or

(vi) any security issued by an investment company registered under Section 8 of
the Investment Company Act of 1940.

5. To my knowledge, there is no order, writ, judgment, award, injunction or
decree that names Lowe’s or is specifically directed to Lowe’s or its
properties.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Officer’s Certificate
on behalf of Lowe’s as of the date first above written.

 

LOWE’S COMPANIES, INC.

By:  

/s/ Tiffany L. Mason

Name:   Tiffany L. Mason Title:   Senior Vice President, Corporate Finance   and
Treasurer



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the 364-Day Credit Agreement, dated as of
September 10, 2018 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Lowe’s Companies, Inc., a North Carolina
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E
or any successor form. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

   

Title:

 

Date:                 ,     

 

F-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the 364-Day Credit Agreement, dated as of
September 10, 2018 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Lowe’s Companies, Inc., a North Carolina
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or any successor
form. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

   

Title:

 

Date:                 ,     

 

F-2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the 364-Day Credit Agreement, dated as of
September 10, 2018 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Lowe’s Companies, Inc., a North Carolina
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS Form
W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

   

Title:

 

Date:                 ,     

 

F-3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the 364-Day Credit Agreement, dated as of
September 10, 2018 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Lowe’s Companies, Inc., a North Carolina
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

   

Title:

 

Date:                 ,     

 

F-4

Form of U.S. Tax Compliance Certificate